—An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Herman Cahn, J.), entered August 19, 2008, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the order so appealed from be and the same is hereby affirmed for the reasons stated by Herman Cahn, J., with costs and disbursements. Concur—Friedman, J.P., Sweeny, Nardelli and Freedman, JJ. [Prior Case History: 2008 NY Slip Op 31697(U).]